Citation Nr: 0720904	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-22 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial disability rating greater than 10 
percent for healed fracture of the distal left radius with 
post-traumatic osteoarthritis of the left wrist.  

Entitlement to an initial disability rating greater than 10 
percent for scar, dorsum of left forearm distally.  

Entitlement to an initial disability rating greater than 10 
percent for scar, anterior aspect of left forearm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 7, 2001 to 
July 20, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran testified at DRO hearings in January 2003 and 
December 2006.


FINDINGS OF FACT

1.  There is no evidence of nonunion of the radius and ulna 
with flail false joint, nonunion of the ulna, or nonunion of 
the radius, and no evidence of significant loss of pronation 
and supination or ankylosis of the wrist.  

2.  There is no evidence that the service-connected scar, 
dorsum of left forearm distally, is deep or unstable, is 
associated with underlying soft tissue damage, causes limited 
motion,  or causes any limitation of function of the affected 
area; the scar is less than 12 square inches in area.  

3.  There is no evidence that the service-connected scar, 
anterior aspect of left forearm, is deep or unstable, is 
associated with underlying soft tissue damage, causes limited 
motion, or causes any limitation of function of the affected 
area; the scar is less than 12 square inches in area.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for healed fracture of the distal left radius 
with post-traumatic osteoarthritis of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5212 (2006).

2.  The criteria for an initial disability rating greater 
than 10 percent for scar, dorsum of left forearm distally, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for an initial disability rating greater 
than 10 percent for scar, anterior aspect of left forearm, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see also 38 C.F.R. § 4.27 (providing specific means 
of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Healed Fracture of the Distal Left Radius
with Post-Traumatic Osteoarthritis of the Left Wrist

The veteran's healed fracture of the distal left radius 
disability, which is the veteran's minor extremity, is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (Code) 5012, impairment of radius.  38 C.F.R. § 4.71a.  
Code 5212 provides for a rating of 10 percent for malunion of 
the radius with bad alignment.  A 20 percent rating is 
established when there is nonunion in the lower half of the 
radius (minor), with false movement, without loss of bone 
substance or deformity.

Another diagnostic code for evaluation of wrist disability, 
Code 5214, ankylosis of the wrist, provides for a 20 percent 
evaluation for favorable ankylosis of the minor (nondominant) 
hand in 20 to 30 degrees dorsiflexion.  Code 5215, limitation 
of motion of the wrist, provides for a maximum schedular 
rating of 10 percent when there is dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  

Also, given the nature of the injury, Codes 5210 though 5213 
may be considered in determining whether a rating greater 
than 10 percent is warranted.  Code 5210 provides for a 40 
percent evaluation for the minor arm for nonunion of the 
radius and ulna with false flail joint.  Under Code 5211, 
impairment of the ulna, nonunion in the lower half of the 
ulna (minor) warrants a 20 percent rating.  Finally, pursuant 
to Code 5213, impairment of supination and pronation, for the 
minor arm, a 20 percent rating is assigned for: (1) loss of 
supination and pronation (bone fusion) when the hand is fixed 
in full pronation or near the middle of arc or in moderate 
pronation; or (2) limitation of pronation, motion lost beyond 
the middle of arc or motion lost beyond last quarter of arc, 
the hand does not approach full pronation.  See 38 C.F.R. § 
4.71, Plate I (normal forearm pronation is from 0 to 80 
degrees and normal forearm supination is from 0 to 85 
degrees).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (additional factors for consideration when rating 
disability from arthritis).  However, when a disability is 
assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

X-rays of the left wrist referenced in the veteran's February 
2003 VA joints examination reveal a slight deformity of the 
distal radius suggestive of an old, healed fracture.  There 
are circular device tracks in the distal shaft of the radius 
and osteopenia is present.  X-rays of the left forearm (left 
radius and ulna) revealed focal bony changes in the distal 
radius.  However, no other abnormalities were noted.  At the 
time of the February 2003 joints examination, the left wrist 
was limited to 60 degrees dorsiflexion, 60 degrees palmar 
flexion, 20 degrees radial deviation, and 40 degrees ulnar 
deviation.  Limitation of supination was also noted.

A January 2007 VA joints examination revealed left wrist 
range of motion limited to 35 degrees dorsiflexion, 65 
degrees palmar flexion, 20 degrees radial deviation, and 30 
degrees ulnar deviation.  Following repetitive motion, the 
veteran subjectively complained of a tight feeling with mild 
pain and a click and exhibited left wrist range of motion 
limited to 40 degrees dorsiflexion, 65 degrees palmar 
flexion, 15 degrees radial deviation, and 30 degrees ulnar 
deviation.  Left forearm pronation was 70 degrees and 
supination was 45 degrees, with no change following 
repetitive motion.  The left hand's grip and strength 
decreased to 4/5 when moving the wrist.  Sensory examination 
of the forearm and hand was normal.  The veteran subjectively 
complained of weakness in his left forearm as well as pain in 
the left lower forearm and wrist, which is constant but 
sometimes increases in intensity for a period of hours.  

The Board observes that the January 2007 VA examiner did not 
note evidence of nonunion of the radius and ulna to warrant 
application of Code 5210.  Similarly, there was no nonunion 
of the ulna or radius, such that a higher evaluation under 
Codes 5211 or 5212, respectively, is not warranted.  The 
examiner found pronation of 70 degrees and supination of 45 
degrees, such that a higher rating under Code 5213 is not in 
order.  Similarly, there was no ankylosis of the wrist noted 
and a compensable evaluation for ankylosis of the wrist under 
Code 5214 is therefore not warranted.  Finally, the current 
10 percent evaluation is the maximum schedular rating 
available under Code 5215.  As such, no additional rating may 
be assigned based on functional loss and DeLuca.  Johnston, 
10 Vet. App. at 85.  

As current medical evidence is negative for any chronic 
disability that may be separately evaluated, the Board must 
find that the post-service medical record, as a whole, 
including the February 2003 and January 2007 VA joints 
examinations, provides evidence against this claim.  As the 
weight of the evidence is against the veteran's claim, there 
is no reasonable doubt to be resolved in his favor.  

Scar, Dorsum of Left Forearm Distally

The RO assigned a disability rating for the veteran's scar, 
dorsum of left forearm distally, under Code 7804, scars, 
superficial, painful on examination.  38 C.F.R. § 4.118 
(2006).  A scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating under 
Code 7804.  

In addition, under Code 7801, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that are 
deep (associated with underlying soft tissue damage) or that 
cause limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is awarded if the 
area or areas exceeds 12 square inches (77 sq. cm.).  
Pursuant to Code 7802, if a scar located somewhere other than 
the head face or neck is superficial (not associated with 
soft tissue damage) and does not cause limited motion, a 
maximum 10 percent rating is assigned if affecting an area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar may be assigned a maximum 10 
percent rating under Code 7803.  Finally, under Code 7805, a 
scar may also be evaluated based on limitation of function of 
the affected part.

Here, the veteran was afforded his first VA scars examination 
in February 2003.  The examination report noted a 
longitudinal surgical incision scar dorsally, which was 
approximately 10.2 centimeters in length.  This scar was not 
noted to be sensitive to touch or to have any keloid 
formation.  

The veteran's January 2007 examination report noted a 10.5-
centimeter linear scar on the dorsum of the left forearm 
distally, with the scar's lower end just crossing the left 
wrist.  There was no ulcer and the scar was not adherent to 
the underlying structures.  There was, however, noted to be 
mild keloid formation in the middle portion of the scar for 
about 3 centimeters.  There was no skin breakdown, although 
there was tenderness over the dorsum of the left forearm over 
the distal end of the radius.  

The Board finds that this evidence does not reflect a 
disability picture that more closely approximates the 
criteria for a rating greater than 10 percent under any 
applicable diagnostic code.  38 C.F.R. § 4.7.  VA examination 
reports do not find the scar, dorsum of the left forearm 
distally, to be associated with underlying soft tissue damage 
or to cause limited motion, or to involve area or areas 
exceeding 12 square inches.  In addition, there is no 
evidence that the scar is deep or unstable, causes any 
limitation of function of the affected area, or is of the 
requisite total area to warrant an evaluation on a basis 
other than being painful on examination.     

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for scar, dorsum of the left forearm distally.  38 
C.F.R. § 4.3.  

Scar, Anterior Aspect of Left Forearm

The RO also assigned a disability rating for the veteran's 
scar, anterior aspect of left forearm, under Code 7804, 
scars, superficial, painful on examination.  38 C.F.R. § 
4.118 (2006).  A scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating under 
Code 7804.  

The February 2003 VA examination report noted a longitudinal 
surgical incision scar ventrally, which was approximately 7.5 
centimeters in length.  This scar was noted to be sensitive 
to touch and to have keloid formation.  

The veteran's January 2007 examination report noted an 11-
centimeter scar on the anterior aspect of the left forearm, 
extending into the proximal part to the left palm.  The scar 
was not adherent to the underlying structures and there was 
no keloid formation.  However, there was tenderness over the 
anterior aspect of the left wrist in the middle.  

Again, the Board finds that this evidence does not reflect a 
disability picture that more closely approximates the 
criteria for a rating greater than 10 percent under any 
applicable diagnostic code.  38 C.F.R. § 4.7.  VA examination 
reports do not find the scar, anterior aspect of left 
forearm, to be associated with underlying soft tissue damage 
or to cause limited motion with area or areas exceeding 12 
square inches.  In addition, there is no evidence that the 
scar is deep or unstable, causes any limitation of function 
of the affected area, or is of the requisite total area to 
warrant an evaluation on a basis other than being painful on 
examination.     

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for scar, anterior aspect of left forearm.  38 
C.F.R. § 4.3.  

Extra-Schedular Consideration

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether 
extraschedular consideration is warranted.  An extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) may be 
assigned when there is evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
See VAOPGCPREC 6-96.  In this case, there is no evidence of 
frequent hospitalization associated with the disability in 
question.  In addition, although the veteran has related that 
the disability somewhat limits his ability lift and push 
objects at the paper company where he is employed, he 
indicates that he is still working and has only missed 
approximately 10 days of work in the past year due to his 
forearm disability.  He does not allege, and the evidence 
does not reflect, any significant impact on employability.   

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for healed fracture of the distal left radius with 
post-traumatic osteoarthritis of the left wrist; scar, dorsum 
of left forearm; and scar, anterior aspect of left forearm.  
38 C.F.R. § 4.3.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2002, August 2003, and October 2004, as well as in the 
July 2003 and April 2005 statements of the case and February 
2007 supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2003 and April 2005 statements of the case 
and February 2007 supplemental statement of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the July 2003 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
asked to send any evidence in his possession which pertains 
to his claim by letter dated October 2004.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with specific 
notice concerning potential disability ratings and effective 
dates by correspondence dated March 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, private treatment records, and 
multiple VA examinations.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided additional records as well as 
lay evidence in the form of his own written statements and 
testimony at his January 2003 and December 2006 RO hearings.  
As there is no indication of further outstanding evidence, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

An initial disability rating greater than 10 percent healed 
fracture of the distal left radius with post-traumatic 
osteoarthritis of the left wrist is denied.

An initial disability rating greater than 10 percent for 
scar, dorsum of left forearm distally, is denied.

An initial disability rating greater than 10 percent for 
scar, anterior aspect of left forearm, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


